                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JAMES KARL,
                                  11                 Plaintiff,                            No. C 18-04176 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ZIMMER BIOMET HOLDINGS, INC., et                    ORDER GRANTING PRELIMINARY
                                       al.,                                                SETTLEMENT APPROVAL
                                  14
                                                     Defendants.
                                  15

                                  16

                                  17

                                  18
                                  19                                        INTRODUCTION

                                  20        In this employment classification action, plaintiffs move for preliminary approval of a

                                  21   class settlement agreement. The proposal appearing non-collusive and within the realm of

                                  22   approvable, to the extent stated below, preliminary approval is GRANTED.

                                  23                                          STATEMENT

                                  24        Prior orders lay out the facts of this case (Dkt. Nos. 127, 169). In short, defendant and

                                  25   parent corporation Zimmer Biomet Holdings, Inc. and its subsidiaries design, manufacture, and

                                  26   market biopharmaceutical and medical products. In August 2015, plaintiff James Karl signed a

                                  27   sales associate agreement with Zimmer classifying him as an independent contractor (not an

                                  28
                                   1   employee) and began selling orthopedic devices to physicians and hospitals as a member of

                                   2   “Team Golden Gate” in the San Francisco Bay Area.

                                   3        Zimmer paid the team on a commission-only “pooled” arrangement. That is, defendants

                                   4   (1) set a “base rate” commission percentage for each product type sold, (2) pooled each team

                                   5   member’s base rate commissions, and (3) paid each member a predetermined percentage of the

                                   6   pooled commissions, regardless of the amount of commissions that member personally

                                   7   generated. Karl himself was paid through Edge Medical, LLC, an entity he established for tax

                                   8   purposes. On the job, Karl typically spent 60 to 70 percent of his time on “case coverage,”

                                   9   assisting surgeons in the operating room — including setting up Zimmer’s products, informing

                                  10   a surgeon of a product’s safety and efficacy, and fielding questions — and planning for

                                  11   procedures, such as designing modifications for implants. He averaged between ten to twelve

                                  12   hours each workday.
Northern District of California
 United States District Court




                                  13        In July 2018, Karl filed the instant putative class action alleging primarily his

                                  14   misclassification as an independent contractor instead of an employee of Zimmer. Initially

                                  15   successful in certifying an FLSA collective (Dkt. No. 70), Zimmer’s motion for summary

                                  16   judgment cut down several of Karl’s claims (including those for overtime wages and failure to

                                  17   provide meal and rest periods), with the order dated October 31, 2019, finding him an exempt

                                  18   “outside salesperson” (Dkt. No. 127). Though the Court certified the summary judgment order

                                  19   for interlocutory appeal, our court of appeals declined to intervene, and Karl agreed to

                                  20   decertify the FLSA collective thereafter (Dkt. Nos. 131, 141). Karl then successfully certified

                                  21   the class under Rule 23(b)(3), and, during the pendency of an appeal of that decision per Rule

                                  22   23(f) the parties engaged in settlement conferences before Magistrate Judge Donna Ryu (Dkt.

                                  23   No. 169).

                                  24        The parties’ negotiations culminated in a signed settlement agreement on April 7, 2021,

                                  25   and an initial motion for preliminary approval followed on April 30. In subsequent

                                  26   discussions, however, the parties revised several aspects of the agreement in light of certain

                                  27   timing and tax concerns, such as technicalities arising from a mid-year transition of health

                                  28
                                                                                       2
                                   1       benefits due to reclassification. Several continuances later, in June 2021, Karl filed a new

                                   2       preliminary approval motion (Dkt. Nos. 195, 196, 198).

                                   3                                                  ANALYSIS

                                   4             “The class action device, while capable of the fair and efficient adjudication of a large

                                   5       number of claims, is also susceptible to abuse and carries with it certain inherent structural

                                   6       risks.” Officers for Just. v. Civ. Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615,

                                   7       623 (9th Cir. 1982). A settlement purporting to bind absent class members must be fair,

                                   8       reasonable, and adequate. FRCP 23(e). A district court may consider and weigh a variety of

                                   9       factors as the particular facts of the case demand, including: the risk, expense, and complexity

                                  10       of further litigation; the amount offered in settlement; the strength of plaintiff’s case; the stage

                                  11       of the proceedings; and other relevant considerations. Above all, the “primary concern” must

                                  12       be the “protection of those class members . . . whose rights may not have been given due
Northern District of California
 United States District Court




                                  13       regard by the negotiating parties.” Officers for Just., 688 F.2d at 624–25. This order finds the

                                  14       proposed settlement adequate.

                                  15             In short, the proposed settlement creates a $7,380,482.10 fund to compensate a class of

                                  16       approximately 246 members. Upon final approval, class members currently contracting with

                                  17       Zimmer will also be offered full employment as IRS form W-2 employees. In return, the class

                                  18       will release Zimmer from all claims arising from the facts alleged in this action. As for

                                  19       payments from the settlement fund beyond the class: (1) class counsel will seek a fee award of

                                  20       no more than 28% of the total award ($2,066,534.99); (2) class counsel will also seek costs not

                                  21       to exceed $25,465; (3) LWDA will be paid a fee of $83,030.42 (or 75% of the settlement

                                  22       amount attributed to the PAGA claim); and (4) the settlement administrator will be paid a fee

                                  23       of $12,500.1 The proposed settlement does not provide Karl an enhancement award (Proposed

                                  24       Settlement, Lohr Decl. Exh. A, Dkt. No. 198-1).

                                  25

                                  26
                                  27   1
                                        This amount differs from the $12,810.21 currently listed in the proposed settlement because the
                                  28   administrator has agreed to perform the work under a discounted flat fee (Dkt. No. 200 at 4).

                                                                                            3
                                   1              First, the proposed settlement addresses the primary monetary and equitable goals of

                                   2       this suit. The proposed settlement provides for a non-revisionary gross settlement common

                                   3       fund of $7,380,482.10 to distribute to the 246 settlement class members on a pro-rata basis

                                   4       based upon bi-weekly service pay periods (of which there were approximately 21,956).2

                                   5       Breaking it down, this provides approximately $336 per bi-weekly pay period or $672 per

                                   6       month. Karl contends the settlement represents approximately 15.31% of Zimmer’s total

                                   7       exposure in this suit — estimated at $48,196,516 (Br. 15–16).

                                   8            The settlement amount is fair and comparable to two recent employment classification

                                   9       cases. In Harvey v. Morgan Stanley Smith Barney LLC, the court approved a settlement of

                                  10       $10,235,000 ($8,500,000 in cash plus $1,735,000 in future payments in business expenses) for

                                  11       a class of 3,297 (of which 2,989 were Rule 23 class members). No. C 18-02835 WHO, 2019

                                  12       WL 4462653, at *3 (N.D. Cal. Sept. 5, 2019). The settlement in Harvey concerned financial
Northern District of California
 United States District Court




                                  13       advisors and represented approximately 6.6% of what plaintiff’s contended was defendant’s

                                  14       total potential exposure, and which broke down to $94.72 per work month. Ibid. In

                                  15       comparison, the settlement here breaks out to $672 per monthly pay period and covers 15.31%

                                  16       of Zimmer’s potential exposure.

                                  17            The settlement here is also comparable to another class settlement agreement regarding

                                  18       employee classification, Tsyn v. Wells Fargo, No. C 14-02552 LB (N.D. Cal.), Dkt. Nos. 159,

                                  19       165-10, 172. In Tsyn, the approved settlement awarded approximately $44.76 per work month,

                                  20       less fees and costs. Ibid. Here, assuming full attorney’s fees are approved, the settlement

                                  21       award breaks out to $473.02 per work month, less fees and costs.3 The settlement in Tsyn

                                  22       represented 16% of defendants’ potential exposure while the exposure here is a comparable

                                  23       15.31%.

                                  24

                                  25

                                  26   2
                                         The original proposed settlement estimated 10,412 monthly pay periods. The parties estimate
                                  27   the delay in final approval results in approximately 566 additional monthly pay periods (Dkt. No.
                                       200 at 3). 10,412 + 566 = 10,978; 10,978 x 2 = 21,956 bi-weekly pay periods.
                                  28   3
                                           7,380,482.10 – 2,066,534.99 – 25,645 – 83,030.42 – 12,500 = 5,192,771.69 / 10,978 = 473.02.
                                                                                        4
                                   1         Considering next the non-monetary benefits of the proposed settlement, Zimmer would

                                   2   also transition all direct independent contractor sales representatives to employee status.

                                   3   Reclassification as employees provides enhanced rights and protections under California law.

                                   4   Moreover, the reclassification provision provides a level of flexibility to high-income class

                                   5   members (earning over $300,000 per year) who choose to decline Zimmer’s employment offer,

                                   6   permitting them to remain independent contracts with the rights accompanying that

                                   7   classification.

                                   8         This order notes, however, some concern with the waiver included in the reclassification

                                   9   provision. Zimmer inserts a condition that independent contractors will only be reclassified to

                                  10   employees if they “are satisfactorily performing their expected duties under their contracts.”

                                  11   This permits Zimmer to retain as an independent contractor (or perhaps even fire), instead of

                                  12   reclassify to an employee, any class member not adequately performing their duties. The
Northern District of California
 United States District Court




                                  13   agreement, however, appears to provide no recourse to independent contractors that Zimmer

                                  14   incorrectly labels as unsatisfactory performers (italics added):

                                  15                 The retention of any Class Members as an IRS Form 1099
                                                     independent contractor shall not be considered or deemed a breach
                                  16                 of this Settlement, and Class Counsel waives any ability to
                                                     challenge the retention of any such persons as an IRS Form 1099
                                  17                 independent contractor.
                                  18   (Proposed Settlement ¶ III.L.6). What if Zimmer unreasonably decides that an independent

                                  19   contractor is not performing adequately, or that no independent contractor is performing

                                  20   satisfactorily? What then? Class members may be left without a remedy.

                                  21         Zimmer is also apparently under no obligation to prospectively maintain this policy

                                  22   beyond the current class:

                                  23                 Defendants will implement a change in structure . . . whereby
                                                     Class Members currently classified by Defendants as IRS form
                                  24                 1099 independent contractor sales representatives . . . will be
                                                     offered employment as IRS Form W-2 employees . . . .
                                  25

                                  26   (Ibid.). This portion of the settlement does not explicitly extend reclassification to new hires

                                  27   on a prospective basis. Only reclassifying those sales representatives currently employed at

                                  28   Zimmer unnecessarily limits the scope of the settlement and does not require the fundamental
                                                                                       5
                                   1   change in policy the parties touted in their briefing. Further adjustments accordingly need still

                                   2   be made, but the proposed settlement still rates as reasonable at this point.

                                   3        Second, the parties have sufficiently limited the scope of the release. The release covers

                                   4   only participating class members, and generally mirrors the certified claims, with two

                                   5   acceptable qualifications (Proposed Settlement ¶ I.W). Besides the certified claims, the release

                                   6   also includes breach of contract claims regarding failure to provide certain employment-related

                                   7   benefits. In this context, the breach of contract release merely encompasses an additional,

                                   8   related claim premised on the same underlying legal theories as the Section 17200 claim Karl

                                   9   had already proffered. So far, so good. The release provision also frees Zimmer from all

                                  10   claims that “reasonably arise from, the factual and/or legal allegations set forth in the operative

                                  11   complaint.” As a previous order made clear, releasing claims that “could have been brought”

                                  12   is too vague and overbroad (Dkt. No. 12 at 3). The settlement is close to the line here, but this
Northern District of California
 United States District Court




                                  13   order is persuaded that the release remains adequate because it is anchored to the specific

                                  14   allegations in the operative complaint. The parties should consider clarifying this language.

                                  15        Third, the proposal appears to be the product of serious, non-collusive negotiations. The

                                  16   parties’ negotiations proceeded after vigorous advocacy. The parties engaged in a large

                                  17   amount of discovery — exchanging over 22,170 documents and completing depositions of

                                  18   Zimmer’s Rule 30(b)(6) witness, its leader of west-coast sales, as well as six class members

                                  19   that filed declarations supporting class certification. The parties progressed towards trial,

                                  20   briefing certification of an FLSA collective and Rule 23 class, as well as summary judgment.

                                  21   Karl and Zimmer also pursued three separate appeals to our court of appeals, as well as a

                                  22   petition for review to the Supreme Court (Br. 12–13). During pendency of Zimmer’s petition

                                  23   to our court of appeals seeking review of an order approving Rule 23 class certification, the

                                  24   parties entered into settlement discussions supervised by Magistrate Judge Donna Ryu.

                                  25        With Judge Ryu’s guidance, and over a period of several months, the parties negotiated,

                                  26   finally culminating with an initial agreement on April 7, 2021. However, the parties continued

                                  27   to discuss various issues regarding the timing of the settlement and produced a revised

                                  28
                                                                                       6
                                   1   agreement on June 3, 2021. The parties, in toto, appear to have conducted the necessary arms-

                                   2   length settlement negotiations.

                                   3         Finally, notice to the class must be “reasonably calculated, under all the circumstances,

                                   4   to apprise interested parties of the pendency of the action and afford them an opportunity to

                                   5   present their objections.” Mullane v. Central Hanover Bank & Tr. Co., 339 U.S. 306, 314

                                   6   (1950) (citations omitted). This order calls for two additional revisions to the employee

                                   7   reclassification section of the class: (1) the reclassification section should alert class members

                                   8   that reclassification is limited to those who have satisfactory job performance, and, if they have

                                   9   not satisfactorily performed their job, they will be terminated; and (2) that sales representatives

                                  10   that make above $300,000 have the option of retaining their status as independent contractors.

                                  11   With these revisions, the otherwise clear notice will be distributed primarily via email and

                                  12   first-class mail to the approximately 246 class members. The parties will also use the National
Northern District of California
 United States District Court




                                  13   Change of Address Database or similar services such as those provided by Experian to update

                                  14   or correct contact information. This rates as adequate.

                                  15                                           CONCLUSION

                                  16        The proposed settlement is adequate at this stage, and, to the extent stated above,

                                  17   preliminary approval is GRANTED subject to final approval. In the interim:

                                  18      1. Defendants shall provide names, mailing addresses, and email addresses to the

                                  19          settlement administrator by AUGUST 5, 2021.

                                  20      2. The settlement administrator shall complete mail and email notice (the “Notice Date”)

                                  21          by AUGUST 19, 2021.

                                  22      3. The deadline to submit or postmark corrections via the benefit form shall be OCTOBER

                                  23          7, 2021.

                                  24      4. The deadline for objectors to either deliver written objections by hand or postmark the

                                  25          objections via first class mail shall be NOVEMBER 4, 2021.

                                  26      5. The deadline for class members to submit a request for exclusion, if desired, shall be

                                  27          NOVEMBER 4, 2021.

                                  28
                                                                                       7
                                   1      6. The deadline to submit opening briefs and supporting documents in favor of final

                                   2          approval of settlement shall be DECEMBER 2, 2021.

                                   3      7. The deadline to submit opening briefs and supporting documents for a motion for

                                   4          attorney’s fees and incentive awards shall be DECEMBER 2, 2021.

                                   5   The final hearing is scheduled for JANUARY 6, 2022.

                                   6

                                   7

                                   8        IT IS SO ORDERED.

                                   9

                                  10   Dated: July 15, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                             WILLIAM ALSUP
                                  13                                                         UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    8
